UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 09891 Dreyfus Opportunity Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record Dreyfus Opportunity Funds Dreyfus Natural Resources Fund AGNICO-EAGLE MINES LIMITED Ticker: AEM Security ID: 008474108 Meeting Date: APR 26, 2013 Meeting Type: Annual/Special Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Director Leanne M. Baker For For Management 1.02 Elect Director Douglas R. Beaumont For For Management 1.03 Elect Director Sean Boyd For For Management 1.04 Elect Director Martine A. Celej For For Management 1.05 Elect Director Clifford J. Davis For For Management 1.06 Elect Director Robert J. Gemmell For For Management 1.07 Elect Director Bernard Kraft For For Management 1.08 Elect Director Mel Leiderman For For Management 1.09 Elect Director James D. Nasso For For Management 1.10 Elect Director Sean Riley For For Management 1.11 Elect Director J. Merfyn Roberts For For Management 1.12 Elect Director Howard R. Stockford For For Management 1.13 Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Change Company Name to Agnico Eagle For For Management Mines Limited/Mines Agnico Eagle Limitee 5 Approve Advance Notice Policy For For Management 6 Advisory Vote on Executive For For Management Compensation Approach AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: APR 09, 2013 Meeting Type: Proxy Contest Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Re-appoint KPMG LLP as Auditors For Did Not Vote Management 2 Advisory Vote on Executive For Did Not Vote Management Compensation Approach 3 Approve Shareholder Rights Plan For Did Not Vote Management 4.1 Elect Director David C. Everitt For Did Not Vote Management 4.2 Elect Director Russell K. Girling For Did Not Vote Management 4.3 Elect Director Susan A. Henry For Did Not Vote Management 4.4 Elect Director Russell J. Horner For Did Not Vote Management 4.5 Elect Director David J. Lesar For Did Not Vote Management 4.6 Elect Director John E. Lowe For Did Not Vote Management 4.7 Elect Director A. Anne McLellan For Did Not Vote Management 4.8 Elect Director Derek G. Pannell For Did Not Vote Management 4.9 Elect Director Frank W. Proto For Did Not Vote Management 4.10 Elect Director Mayo M. Schmidt For Did Not Vote Management 4.11 Elect Director Michael M. Wilson For Did Not Vote Management 4.12 Elect Director Victor J. Zaleschuk For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1 Re-appoint KPMG LLP as Auditors For For Management 2 Advisory Vote on Executive Against For Management Compensation Approach 3 Approve Shareholder Rights Plan For For Management 4.1 Elect Director Barry Rosenstein For For Shareholder 4.2 Elect Director David Bullock For For Shareholder 4.3 Elect Director Mitchell Jacobson For Withhold Shareholder 4.4 Elect Director Hon. Lyle Vanclief For Withhold Shareholder 4.5 Elect Director Stephen Clark For Withhold Shareholder 4.6 Management Nominee- David Everitt For For Shareholder 4.7 Management Nominee- John Lowe For For Shareholder 4.8 Management Nominee- Victor Zaleschuk For For Shareholder 4.9 Management Nominee- Russell Girling For For Shareholder 4.10 Management Nominee- A. Anne McLellan For For Shareholder 4.11 Management Nominee- David Lesar For For Shareholder 4.12 Management Nominee- Michael Wilson For For Shareholder ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR
